            Case 2:20-cv-05286-AB-PVC Document 73 Filed 04/13/21 Page 1 of 10 Page ID #:450



                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9                    IN THE UNITED STATES DISTRICT COURT
                10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
                11
                12      FLETCHER DOZIER, JR., individually           Case No. 2:20-CV-05286-AB-PVCx
                        and on behalf of all others similarly
                13      situated,                                    STIPULATED LIMITED
                                                                     PROTECTIVE ORDER
                14                  Plaintiff,
                15            v.
                16      WALMART INC., a Delaware
                        corporation, formerly known as Wal-
                17      Mart Stores, Inc.,
                18                  Defendant.
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                               -1-                     Case No. 2:20-CV-05286-AB-PVC
                                                 STIPULATED LIMITED PROTECTIVE ORDER
            Case 2:20-cv-05286-AB-PVC Document 73 Filed 04/13/21 Page 2 of 10 Page ID #:451



                    1   1.    Purposes and Limitations
                    2         On March 5, 2021, the Court issued an order granting Walmart’s motion to
                    3   dismiss plaintiff’s first amended complaint. (Dkt. No. 70.) The order granted
                    4   Walmart’s motion and, out of an abundance of caution, granted plaintiff leave to
                    5   amend so he may attempt to plead fact sufficient to establish standing. The Court
                    6   expressed concern over plaintiff’s investigation into his claims and the class aspects
                    7   of this case, and ordered the parties to exchange some informal discovery regarding
                    8   whether Walmart complied with the Regulation vis-à-vis plaintiff, and Walmart’s
                    9   policies regarding tire registration during the relevant period.
                10            The informal information exchange ordered by the Court will involve
                11      production of confidential, proprietary, or private information for which special
                12      protection from public disclosure and from use for any purpose other than as ordered
                13      by the Court is warranted.
                14            Accordingly, the parties hereby stipulate to and petition the Court to enter the
                15      following Stipulated Limited Protective Order. The parties acknowledge that this
                16      Order does not confer blanket protections on all disclosures or responses to discovery
                17      and that the protection it affords from public disclosure and use extends only to the
                18      limited information or items that are entitled to confidential treatment under the
                19      applicable legal principles.
                20      2.    Good Cause Statement
                21            The informal information exchange ordered by the Court will involve
                22      production of involve trade secrets or confidential information,                   development,
                23      commercial, financial, technical and/or proprietary information for which special
                24      protection from public disclosure and from use for any purpose other than as ordered
                25      by the Court is warranted. Such confidential materials and information consist of,
                26      among other things, confidential business or financial information, information
                27      regarding confidential business practices, or other confidential research,
                28      development, or commercial information (including information implicating privacy
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                     -2-                     Case No. 2:20-CV-05286-AB-PVC
                                                       STIPULATED LIMITED PROTECTIVE ORDER
            Case 2:20-cv-05286-AB-PVC Document 73 Filed 04/13/21 Page 3 of 10 Page ID #:452



                    1   rights of third parties), information otherwise generally unavailable to the public, or
                    2   which may be privileged or otherwise protected from disclosure under state or federal
                    3   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
                    4   flow of information, to facilitate the prompt resolution of disputes over
                    5   confidentiality of materials exchanged informally, to adequately protect information
                    6   the parties are entitled to keep confidential, to ensure that the parties are permitted
                    7   reasonable necessary uses of such material to address the comments made by the
                    8   Court in its March 5, 2021 order, and serve the ends of justice, a protective order for
                    9   such information is justified in this matter. It is the intent of the parties that
                10      information will not be designated as confidential for tactical reasons and that nothing
                11      be so designated without a good faith belief that it has been maintained in a
                12      confidential, non-public manner, and there is good cause why it should not be part of
                13      the public record of this case.
                14      3.    Definitions
                15            3.1    “Action” shall mean this pending federal lawsuit, entitled Fletcher
                16      Dozier, Jr. v. Walmart Inc., Case No. 2:20-cv-05286-AB-PVC.
                17            3.2    “CONFIDENTIAL” Information or Items shall mean information
                18      (regardless of how it is generated, stored, or maintained) or tangible things that
                19      qualify for protection under Federal Rule of Civil Procedure 26(c), including, among
                20      other things, confidential business or financial information, information regarding
                21      confidential business practices, or other confidential research, development, or
                22      commercial information (including information implicating privacy rights of third
                23      parties), information otherwise generally unavailable to the public, or which may be
                24      privileged or otherwise protected from disclosure under state or federal statutes, court
                25      rules, case decisions, or common law.
                26            3.3    “Counsel” shall mean Outside Counsel of Record and House Counsel
                27      (as well as their support staff).
                28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                   -3-                     Case No. 2:20-CV-05286-AB-PVC
                                                     STIPULATED LIMITED PROTECTIVE ORDER
            Case 2:20-cv-05286-AB-PVC Document 73 Filed 04/13/21 Page 4 of 10 Page ID #:453



                    1         3.4     “Designating Party” shall mean a Party that designates information or
                    2   items that it produces pursuant to this Stipulated Protective Order as
                    3   “CONFIDENTIAL.”
                    4         3.5     “Expert” shall mean a person with specialized knowledge or experience
                    5   in a matter pertinent to the litigation who has been retained by a Party or its counsel
                    6   to serve as an expert witness or as a consultant in this Action.
                    7         3.6     “House Counsel” shall mean attorneys who are employees of a Party to
                    8   this Action. House Counsel does not include Outside Counsel of Record or any other
                    9   outside counsel.
                10            3.7     “Outside Counsel of Record” shall mean attorneys who are not
                11      employees of a Party but are retained to represent or advise a Party and have appeared
                12      in this Action on behalf of that party or are affiliated with a law firm that has appeared
                13      on behalf of that party, and includes support staff.
                14            3.8     “Party” shall mean any party to this Action, including all of its officers,
                15      directors, employees, consultants, retained experts, and Outside Counsel of Record
                16      (and their support staffs).
                17            3.9     “Protected Material” shall mean any information or tangible thing
                18      produced by a Party pursuant to this Stipulated Protective Order and designated as
                19      “CONFIDENTIAL.”
                20            3.10 “Receiving Party” shall mean a Party that receives Protected Material
                21      from a Designating Party.
                22      4.    Scope
                23            4.1     The protections conferred by this Stipulated Protective Order cover not
                24      only Protected Material (as defined above), but also (1) any information copied or
                25      extracted from Protected Material; (2) all copies, excerpts, summaries, or
                26      compilations of Protected Material; and (3) any testimony, conversations, or
                27      presentations by Parties or their Counsel that might reveal Protected Material.
                28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                    -4-                     Case No. 2:20-CV-05286-AB-PVC
                                                      STIPULATED LIMITED PROTECTIVE ORDER
            Case 2:20-cv-05286-AB-PVC Document 73 Filed 04/13/21 Page 5 of 10 Page ID #:454



                    1         4.2    None of the information or documents provided pursuant to this
                    2   Stipulated Protective Order, in whatever form, constitutes an admission by any Party,
                    3   a waiver of any privilege or proper objection that may apply, or may be used in any
                    4   proceeding without the express permission of the Designating Party unless it is
                    5   otherwise publicly available or is obtained in the course of discovery in the Action,
                    6   subject to any applicable protective order.
                    7         4.3    Nothing in this Stipulated Protective Order shall prevent any party from
                    8   obtaining any relevant and non-privileged document or writing in discovery.
                    9   However, no information obtained by a Party pursuant to this Stipulated Protective
                10      Order may be disclosed in any discovery request. Further, nothing in this Stipulated
                11      Protective Order shall prevent any Party from submitting to the court for in camera
                12      review any document or writing produced under this Stipulated Protective Order if,
                13      in a subsequent discovery dispute, the other party denies that such document or
                14      writing exists.
                15      5.    Duration
                16            5.1    The confidentiality obligations imposed by this Stipulated Protective
                17      Order shall remain in effect until a Designated Party agrees otherwise in writing or a
                18      court order otherwise directs.
                19      6.    Designating Protected Material
                20            6.1    Information, documents, or tangible things that qualify for protection
                21      under this Stipulated Protective Order must be clearly so designated before the
                22      material is disclosed or produced.
                23            6.2    If timely corrected, an inadvertent failure to designate qualified
                24      information or items does not, standing alone, waive the Designating Party’s right to
                25      secure protection under this Stipulated Protective Order for such material. Upon
                26      timely correction of a designation, the Receiving Party must make reasonable efforts
                27      to assure that the material is treated in accordance with the provisions of this
                28      Stipulated Protective Order.
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                  -5-                     Case No. 2:20-CV-05286-AB-PVC
                                                    STIPULATED LIMITED PROTECTIVE ORDER
            Case 2:20-cv-05286-AB-PVC Document 73 Filed 04/13/21 Page 6 of 10 Page ID #:455



                    1   7.    Access To and Use of Protected Material
                    2         7.1      A Receiving Party may use Protected Material that is disclosed or
                    3   produced by another Party pursuant to this Stipulated Protective Order solely for the
                    4   purposes stated in the Court’s March 5, 2021 Order (Dkt. No. 70.)
                    5         7.2      Protected Material may be disclosed only to the categories of persons
                    6   and under the conditions described in this Stipulated Protective Order.
                    7         7.3      Unless otherwise permitted in writing by the Designating Party, a
                    8   Receiving      Party     may     disclose    any     information         or   item     designated
                    9   “CONFIDENTIAL” only to:
                10                     (a)     the Receiving Party’s Outside Counsel of Record in this Action,
                11      as well as employees of said Outside Counsel of Record to whom it is reasonably
                12      necessary to disclose the information for this Action;
                13                     (b)     the officers, directors, and employees (including House Counsel)
                14      of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                15                     (c)     Experts (as defined in this Stipulated Protective Order) of the
                16      Receiving Party to whom disclosure is reasonably necessary for this Action and who
                17      have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                18                     (d)     the court and its personnel;
                19                     (e)     court reporters and their staff;
                20                     (f)     the author or recipient of a document containing the information
                21      or a custodian or other person who otherwise possessed or knew the information;
                22                     (g)     any mediator or settlement officer, and their supporting
                23      personnel, mutually agreed upon by any of the parties engaged in settlement
                24      discussions.
                25            7.4      Under no circumstances shall access to Protected Material be granted to
                26      any employee of any competitor of Walmart, or any person who plans to, expects to,
                27      or reasonably anticipates to be employed by or affiliated with a competitor of
                28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                     -6-                     Case No. 2:20-CV-05286-AB-PVC
                                                       STIPULATED LIMITED PROTECTIVE ORDER
            Case 2:20-cv-05286-AB-PVC Document 73 Filed 04/13/21 Page 7 of 10 Page ID #:456



                    1   Walmart regarding research, development, production, or sales of tires within the
                    2   next two years.
                    3   8.    Protected Material Subpoenaed or Ordered Produced by a Court
                    4         8.1    If a Party is served with a subpoena or a court order issued in litigation
                    5   that compels disclosure of any information or items designated in this Action as
                    6   “CONFIDENTIAL,” that Party must:
                    7                (a)   promptly notify in writing the Designating Party. Such
                    8   notification shall include a copy of the subpoena or court order;
                    9                (b)   promptly notify in writing the party who caused the subpoena or
                10      order to issue in the other litigation that some or all of the material covered by the
                11      subpoena or order is subject to this Stipulated Protective Order. Such notification
                12      shall include a copy of this Stipulated Protective Order; and
                13                   (c)   cooperate with respect to all reasonable procedures sought to be
                14      pursued by the Designating Party whose Protected Material may be affected.
                15            8.2    If the Designating Party timely seeks a protective order, the Party served
                16      with the subpoena or court order shall not produce any information designated in this
                17      action as “CONFIDENTIAL” before a determination by the court from which the
                18      subpoena or order issued, unless the Party has obtained the Designating Party’s
                19      permission. The Designating Party shall bear the burden and expense of seeking
                20      protection in that court of its confidential material and nothing in these provisions
                21      should be construed as authorizing or encouraging a Receiving Party in this Action
                22      to disobey a lawful directive from another court.
                23      9.    Unauthorized Disclosure of Protected Material
                24            9.1    If a Receiving Party learns that, by inadvertence or otherwise, it has
                25      disclosed Protected Material to any person or in any circumstance not authorized
                26      under this Stipulated Protective Order, the Receiving Party must immediately (a)
                27      notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                28      best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                  -7-                     Case No. 2:20-CV-05286-AB-PVC
                                                    STIPULATED LIMITED PROTECTIVE ORDER
            Case 2:20-cv-05286-AB-PVC Document 73 Filed 04/13/21 Page 8 of 10 Page ID #:457



                    1   the person or persons to whom unauthorized disclosures were made of all the terms
                    2   of this Stipulated Protective Order, and (d) request such person or persons to execute
                    3   the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                    4   A.
                    5   10.   Inadvertent Production of Privileged or Otherwise Protected Material
                    6         10.1 When a Designating Party gives notice to Receiving Parties that certain
                    7   inadvertently produced material is subject to a claim of privilege or other protection,
                    8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                    9   Procedure 26(b)(5)(B). Pursuant to Federal Rule of Evidence (FRE) 502(d) and (e),
                10      in so far as the parties reach an agreement on the effect of disclosure of a
                11      communication or information covered by the attorney-client privilege or work
                12      product protection, the parties may incorporate their agreement in the stipulated
                13      protective order submitted to the court.
                14      11.   Return of Protected Material
                15            11.1 Within thirty (30) days of final termination of the Action (the earlier of
                16      execution of a settlement agreement, entry of a final judgment or termination of final
                17      appeal), counsel for record for each party shall either assemble and return to counsel
                18      of record for Producing Party all Protected Material or certify in writing to counsel
                19      of record for Producing Party that all Protected Material has been destroyed.
                20      12.   Miscellaneous
                21            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                22      person to seek its modification by the Court in the future.
                23            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                24      Protective Order, no Party waives any right it otherwise would have to object to
                25      disclosing or producing any information or item on any ground not addressed in this
                26      Stipulated Protective Order. Similarly, no Party waives any right to object on any
                27      ground to use in evidence of any of the material covered by this Protective Order.
                28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                   -8-                    Case No. 2:20-CV-05286-AB-PVC
                                                    STIPULATED LIMITED PROTECTIVE ORDER
            Case 2:20-cv-05286-AB-PVC Document 73 Filed 04/13/21 Page 9 of 10 Page ID #:458



                    1   13.   Violation
                    2         13.1 Any violation of this Order may be punished by appropriate measures
                    3   including, without limitation, contempt proceedings and/or monetary sanctions.
                    4
                    5
                    6         FOR GOOD CAUSE HAVING BEEN SHOWN BY THE PARTIES’
                    7   STIPULATION, IT IS SO ORDERED
                    8
                    9
                10      DATED: April 13, 2021                         _____________________________
                11                                                    Hon. Pedro V. Castillo
                                                                      United States Magistrate Judge
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                -9-                     Case No. 2:20-CV-05286-AB-PVC
                                                  STIPULATED LIMITED PROTECTIVE ORDER
          Case 2:20-cv-05286-AB-PVC Document 73 Filed 04/13/21 Page 10 of 10 Page ID #:459



                    1                                        EXHIBIT A
                    2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3
                    4   I,   _____________________________              [print    or      type     full   name],     of
                    5   _____________________________ [print or type full address], declare under
                    6   penalty of perjury that I have read in its entirety and understand the Stipulated
                    7   Protective Order that was issued by the United States District Court for the Central
                    8   District of California on [date] in the case of Fletcher Dozier, Jr. v. Walmart Inc.,
                    9   (Case No. 2:20-cv-05286-AB-PVC). I agree to comply with and to be bound by all
                10      the terms of this Stipulated Protective Order and I understand and acknowledge that
                11      failure to so comply could expose me to sanctions and punishment in the nature of
                12      contempt. I solemnly promise that I will not disclose in any manner any information
                13      or item that is subject to this Stipulated Protective Order to any person or entity
                14      except in strict compliance with the provisions of this Order. I further agree to submit
                15      to the jurisdiction of the United States District Court for the Central District of
                16      California for enforcing the terms of this Stipulated Protective Order, even if such
                17      enforcement proceedings occur after termination of this action. I hereby appoint
                18      __________________________             [print      or      type          full     name]      of
                19      _______________________________________ [print or type full address and
                20      telephone number] as my California agent for service of process in connection with
                21      this action or any proceedings related to enforcement of this Stipulated Protective
                22      Order.
                23      Date: ______________________________________
                24      City and State where sworn and signed: _________________________________
                25
                26      Printed name: _______________________________
                27
                28      Signature: _________________________________
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                  - 10 -                  Case No. 2:20-CV-05286-AB-PVC
                                                    STIPULATED LIMITED PROTECTIVE ORDER
